Exhibit 10.1

 

199 Riverneck, LLC

199 Riverneck Road

Chelmsford, MA 01824

 

AMENDMENT NO. 1 TO NOTE PURCHASE AGREEMENT

 

As of December 22, 2005

 

MASSACHUSETTS MUTUAL LIFE

  INSURANCE COMPANY

C.M. LIFE INSURANCE COMPANY

1295 State Street

Springfield, Massachusetts 01111

 

Ladies and Gentlemen:

 

199 Riverneck, LLC, a Delaware limited liability company (the “Company”), hereby
agrees with you as follows:

 

1. PRELIMINARY STATEMENTS.

 

The Company issued and sold $6,850,000 aggregate principal amount of its 7.30%
Senior Secured Notes due November 2, 2014 (the “Notes”, as they may be amended,
restated or otherwise modified from time to time), pursuant to that certain Note
Purchase Agreement, dated as of October 26, 1999 (as in effect immediately prior
to giving effect to the amendments provided for in this Amendment Agreement (as
hereinafter defined), the “Existing Note Agreement”, and as amended hereby, the
“Note Purchase Agreement”). The register for the registration and transfer of
the Notes indicates that collectively you are currently the holders of the
entire outstanding principal amount of the Notes.

 

2. DEFINED TERMS.

 

Capitalized terms used herein and not otherwise defined herein have the meanings
ascribed to them in the Existing Note Agreement.

 

3. AMENDMENTS.

 

Subject to Section 5, the Existing Note Agreement is amended as provided for by
this Amendment No. 1 to Note Purchase Agreement (the “Amendment Agreement”) as
follows:

 

(a) Amendment to Definitions. Section 10 of the Existing Note Agreement is
hereby amended by:

 

(i) deleting the definition of “Capital Lease” in its entirety and substituting
in lieu thereof the following new definition:

 

“Capital Lease” shall mean, at any time, a lease with respect to which the
lessee is required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.



--------------------------------------------------------------------------------

(ii) deleting the definition of “Subsidiary” in its entirety and substituting in
lieu thereof the following new definition:

 

“Subsidiary” shall mean, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership can and does ordinarily take major business actions
without the prior approval of such Person or one or more of its Subsidiaries).

 

(iii) inserting, in alphabetical order, the following new definitions:

 

“Capital Lease Obligations” shall mean, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease which would, in accordance with GAAP, appear as a liability on a
balance sheet of such Person.

 

“Consolidated EBIT” shall mean, with respect to any Person and for any period,
Consolidated Net Income for such period, plus, to the extent deducted in
computing such Consolidated Net Income and without duplication, (a) Consolidated
Interest Expense for such period, (b) income tax expense for such period,
(c) income (or loss) from extraordinary items and (d) other non-cash charges for
such period, all as determined in accordance with GAAP. For purposes of
calculating Consolidated EBIT for any period, if during such period such Person
shall have acquired or disposed of substantially all of the assets of a
Subsidiary, then Consolidated EBIT for such period shall include the pro forma
effect of such acquisition or divestiture as if such transaction had occurred at
the beginning of the relevant period.

 

“Consolidated EBITDA” shall mean, with respect to any Person and for any period,
Consolidated Net Income for such period, plus, to the extent deducted in
computing such Consolidated Net Income and without duplication, (a) depreciation
and amortization expense for such period, (b) Consolidated Interest Expense for
such period, (c) income tax expense for such period, (d) income (or loss) from
extraordinary items and (e) other non-cash charges for such period, all as
determined in accordance with GAAP. For purposes of calculating Consolidated
EBITDA for any period, if during such period such Person shall have acquired or
disposed of substantially all of the assets of a Subsidiary, then Consolidated
EBITDA for such period shall include the pro forma effect of such acquisition or
divestiture as if such transaction had occurred at the beginning of the relevant
period.

 

“Consolidated Indebtedness” shall have the same meaning as the defined term
“Indebtedness” in the Existing Note Agreement and shall include Indebtedness of
any Subsidiary.

 

2



--------------------------------------------------------------------------------

“Consolidated Interest Expense” shall mean, with respect to any Person and for
any period, the gross interest expense of such Person (including imputed
interest on Capital Lease Obligations) deducted in the calculation of
Consolidated Net Income for such period.

 

“Consolidated Net Income” shall mean, with respect to any Person and any period,
the net income (or loss) of such Person and its Subsidiaries for such period
(taken as a cumulative whole), as determined in accordance with GAAP, after
eliminating all offsetting debits and credits between such Person and its
Subsidiaries and all other items required to be eliminated in the course of the
preparation of consolidated financial statements of such Person and its
Subsidiaries in accordance with GAAP.

 

“Consolidated Net Worth” shall mean, with respect to any Person, as of the date
of any determination thereof, the sum of (1) the par value (or value stated on
the books of such Person) of the capital stock (but excluding treasury stock and
capital stock subscribed and unissued) of such Person and its Subsidiaries plus
(2) the amount of paid-in capital and retained earnings of such Person and its
Subsidiaries, in each case as such amounts would be shown on a consolidated
balance sheet of such Person and its Subsidiaries as of such time prepared in
accordance with GAAP.

 

(b) Amendment to Section 11.1. Section 11.1 of the Existing Note Agreement is
hereby amended as follows:

 

(i) deleting subdivisions (p), (q) and (r) in their entirety and substituting in
lieu thereof the following new subdivisions (p), (q), (r), (s) and (t):

 

(p) an Event of Default (as defined in that certain Note Purchase Agreement
between you and Riverneck Road, LLC dated October 26, 1999) shall occur and be
continuing;

 

(q) the failure to obtain a certificate of compliance for the order of
conditions identified on Exhibit 4.5 on or before June 1, 2000;

 

(r) if Mercury, as of the end of each fiscal quarter commencing with the fiscal
quarter ending December 31, 2005, permits the ratio of (i) Consolidated EBIT for
the period of four (4) consecutive fiscal quarters ending on such date to
(ii) Consolidated Interest Expense for such period to be less than 4.00 to 1.00;

 

(s) if Mercury, as of the end of each fiscal quarter commencing with the fiscal
quarter ending December 31, 2005, permits the ratio of (i) Consolidated
Indebtedness on such date to (ii) Consolidated EBITDA for the four
(4) consecutive fiscal quarters ending on such date to be greater than (1) 3.75
to 1.00 for the periods ending on December 31, 2005, March 31, 2006 June 30,
2006 and September 30, 2006, (2) 3.25 to 1.00 for the periods ending on
December 31, 2006 and March 31, 2007, and (3) 3.00 to 1.00 for the periods
ending June 30, 2007 and September 30, 2007, and (4) 2.75 to 1.00 for any such
period ending thereafter; and

 

3



--------------------------------------------------------------------------------

(t) the failure of Mercury, at any time on or after June 30, 2006, to maintain a
minimum Consolidated Net Worth equal to the sum of (i) $165,000,000, plus
(ii) 25% of Consolidated Net Income (but, in each case, only if a positive
number) for each completed fiscal quarter beginning with the fiscal quarter
ending September 30, 2006;

 

(ii) deleting the text “then, in the case of an Event of Default of the
character described in subdivisions (a), (b), (c), (d), (e), (i), (j), (k), (l),
(m), (n), (o), (p), (q) or (r) of this Section 11.1” following subdivision
(r) of the Existing Note Agreement and substituting in lieu thereof the
following text:

 

“then, in the case of an Event of Default of the character described in
subdivisions (a), (b), (c), (d), (e), (i), (j), (k), (l), (m), (n), (o), (p),
(q), (r), (s) or (t) of this Section 11.1”.

 

(iii) deleting the text “subdivisions (a), (b), (c), (d), (e), (i), (j), (k),
(l), (m), (n), (o), (p), (q) or (r)” in the last paragraph of Section 11.1 and
substituting in lieu thereof the following text:

 

“subdivisions (a), (b), (c), (d), (e), (i), (j), (k), (l), (m), (n), (o), (p),
(q), (r), (s) or (t)”.

 

4. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

To induce you to enter into this Amendment Agreement and to consent to the
amendments to the Existing Note Agreement effected hereby (the “Amendments”),
the Company represents and warrants as follows:

 

4.1 Reaffirmation of Representations and Warranties. All of the representations
and warranties contained in Section 5 of the Note Purchase Agreement were true
and correct at and as of the date made. Except to the extent of changes
resulting from transactions contemplated or permitted by the Note Purchase
Agreement, changes occurring in the ordinary course of business (which changes,
either singly or in the aggregate, have not been materially adverse) and to the
extent that such representations and warranties relate expressly to an earlier
date and after giving effect to the provisions hereof, such representations and
warranties, after giving effect to this Amendment Agreement, are also correct at
and as of the date hereof.

 

4.2 Organization, Power, etc. The Company is a limited liability company duly
organized and validly existing under the laws of the State of Delaware, with
powers adequate for the making and performing of this Amendment Agreement.

 

4.3 Legal Validity. The execution and delivery of this Amendment Agreement by
the Company and the compliance by the Company of its obligations hereunder are
within the authority of the Company and do not and will not contravene any
provision of law or the Company’s organizational documents or of any indenture,
agreement, instrument or undertaking binding upon the Company.

 

This Amendment Agreement has been duly authorized by all necessary action on the
part of the Company, has been executed and delivered by a duly authorized
representative of the Company, and constitutes a legal, valid and binding
obligation of the Company, enforceable in accordance with its terms, except that
enforceability may be limited by applicable bankruptcy,

 

4



--------------------------------------------------------------------------------

reorganization, arrangement, insolvency, moratorium, or other similar laws
affecting the enforceability of creditors’ rights generally and subject to the
availability of equitable remedies.

 

4.4 No Defaults. No event has occurred and no condition exists that, upon the
execution and delivery of this Amendment Agreement, would constitute an Event of
Default.

 

5. EFFECTIVENESS OF AMENDMENTS.

 

The Amendments shall become effective as of the first date written above (the
“Effective Date”) upon (a) receipt by the Company of the written consent hereto
of the Required Holders, (b) execution and delivery by you and Mercury of that
certain amendment of even date herewith to the Representation Letter,
(c) execution and delivery by you and Riverneck Road, LLC of that certain
amendment of even date herewith to the Note Purchase Agreement between you and
Riverneck Road, LLC dated as of October 26, 1999, and (d) execution and delivery
by you and Mercury of that certain amendment of even date herewith to the
Representation and Covenant Letter between you and Mercury dated as of
October 26, 1999 relating to the issuance by Riverneck Road, LLC of its 7.30%
Senior Secured Notes due November 2, 2014.

 

6. WAIVER.

 

As of the Effective Date, any Event of Default arising from Mercury’s
non-compliance on November 2, 2005 with Section 11.1(p) of the Existing Note
Agreement, Section 4.8 of the Representation Letter (prior to any amendment
thereto as of the date hereof), Section 11.1(p) of that certain Note Purchase
Agreement between you and Riverneck Road, LLC dated as of October 26, 1999
(prior to any amendment thereto as of the date hereof) or Section 4.8 of that
certain Representation and Covenant Letter between you and Mercury dated as of
October 26, 1999 (prior to any amendment thereto as of the date hereof) relating
to the issuance by Riverneck Road, LLC of its 7.30% Senior Secured Notes due
November 2, 2014 is hereby waived.

 

7. MISCELLANEOUS.

 

7.1 Part of Existing Note Agreement; Future References, etc. This Amendment
Agreement shall be construed in connection with and as a part of the Existing
Note Agreement and, except as expressly amended by this Amendment Agreement, all
terms, conditions and covenants contained in the Existing Note Agreement are
hereby ratified and shall be and remain in full force and effect. Any and all
notices, requests, certificates and other instruments executed and delivered
after the execution and delivery of this Amendment Agreement may refer to the
Existing Note Agreement without making specific reference to this Amendment
Agreement, but nevertheless all such references shall include this Amendment
Agreement unless the context otherwise requires.

 

7.2 Counterparts. This Amendment Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.

 

7.3 Governing Law. This Amendment Agreement shall be governed by and construed
in accordance with the laws of the Commonwealth of Massachusetts.

 

[End of Page]

 

5



--------------------------------------------------------------------------------

Signature Page of Amendment No. 1 to Note Purchase Agreement with 199 Riverneck,
LLC

 

If you are in agreement with the foregoing, please so indicate by signing the
acceptance below on the accompanying counterpart of this agreement and returning
it to the Company, whereupon it will become a binding agreement among you and
the Company.

 

199 RIVERNECK, LLC

 

By:   Mercury Computer Systems, Inc.,

         its managing member

By:   /S/    ROBERT E. HULT            

Name: Robert E. Hult

Title: Senior Vice President, CFO and Treasurer

 

The foregoing Amendment Agreement is hereby accepted as of the date first above
written.

 

 

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY

 

By:   Babson Capital Management LLC, as

         investment adviser

By:   /S/    ELISABETH A. PERENICK            

Name: Elisabeth A. Perenick

Title: Managing Director

 

 

C.M. LIFE INSURANCE COMPANY

 

By:   Babson Capital Management LLC, as

         investment sub-adviser

By:   /S/    ELISABETH A. PERENICK            

Name: Elisabeth A. Perenick

Title: Managing Director

 

6